The following decision is substituted for the one handed down herein on May 21, 1920 [See ante, p. 925]: Order and judgment appealed from reversed, and defendant’s motion denied; plaintiff's motion granted, with ten dollars costs, with leave, however, to defendant to withdraw demurrer within twenty days, and serve an answer on payment of ten dollars costs, in which event the motion is denied. We think that the memorandum jointly signed was sufficient. (See Tobias v. Lynch, decided May 21, 1920, ante, p. 54.) Jenks, P. J., Mills, Putnam, Blackmar and Kelly, JJ., concur.